DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 are pending.  Claims 1 and 18 are the subject of this FINAL Office Action.  Claims 2-17 and 19 are withdrawn.  

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, it is not clear how the lengths can be both “a maximum size of the object to be printed in its respective direction” and “minimum lengths in their respective directions” because these are mutually exclusive.  Claim 1 states “length groups of an object to be printed in multiple different postures relative to a support platform, wherein each length group comprises a length of the object to be printed in at least one direction corresponding to each posture, and the length is a length with a maximum size of the object to be printed in its respective direction,” and “a first length having a minimum length from all of the length groups and . . . a second length and a third length according to the first length, wherein the second length and the third length are minimum lengths in their respective directions.”  In other words, each length is the maximum in its respective direction, yet also the minimum in the same respective direction.  First, a length that is a maximum a direction cannot simultaneously be a minimum in that direction.  Thus, the claims are confusing for this reason alone.
Second, its is not clear how “a second length and a third length” is “according to the first length.”  The claims fail to state how the second length and the third length are “according.”  In other words, in what way(s) the second length and the third length correlated or depend on the first length.
In addition, it is unclear how “the first length, the second length, and the third length are located as three printing directions of the object to be printed.”  This seems to imply that the second and third “lengths” are in fact different directions (e.g. x and y-directions) from the first length (e.g. z-direction); thus, not lengths, rather length, height and depth.  This is also implied in dependent claim 18 which states “the first length is located as a layer stacking direction of the object to be printed, a direction in which the second length is located as a secondary printing direction of the object to be printed, and the direction in which the third length is located as a primary printing direction of the object to be printed.”  This implies that the first, second and third directions correlate with z-direction object/stacking height, y-direction printer movement, and x-direction printer movement, respectively.  However, calling the second and third directions “length” is confusing because lengths cannot be x and y-directions if the first “length” is z-direction.  
In sum, the Office would be required to speculate as to the metes and bounds of the claimed subject matter in order to apply prior art.

Claim Rejection - 35 USC § 101 - Maintained
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to an abstract idea of determining in one’s mind various object heights without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, claim 1 recites “obtaining height groups of an object to be printed in multiple different postures relative to a support platform . . .”; “obtaining a first height having a minimum height from all of the height groups and obtaining a second height and a third height orthogonal to the first height according to the first height . . .”; and “taking directions in which the first height, the second height, and the third height are located as three printing directions of the object to be printed . . . .”  All of these steps can be performed on paper or in one’s mind.   For example, one can obtain data from a diagram (e.g. Cartesian graph) of a proposed printed object, then measure heights using a ruler, then “take directions” (e.g. write out or remember) that indicate the heights.  Nothing in claim 1 or claim 18 requires anything other than simple, straight-forward steps easily performed in one’s mind, or using paper and pen/pencil.
	In sum, the claims are directed to ineligible subject matter because they are directed to determining heights from a diagram (e.g. Cartesian graph) of a 3D object using one’s mind or with the help of paper and pen/pencil without significantly more.
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 03/04/2022 because the extra-solution step of taking, by the control unit of the 3D printing device various directions and steps is merely generic computer language added an abstract idea.  In other words, the claims amount to an abstract idea with the instruction to apply it.  Furthermore, a control unit broadly encompasses a human brain, and a 3D printing device encompasses a human hand capable of creating 3D objects.  In sum, the claims still amount to the abstract idea of determining various possible “lengths”, then applying them to any 3D printing technique.



Prior Art
The following prior art is pertinent to determining optimal object orientation using x, y and z dimension measurements: US 2016/0085882 (Fig. 5); Zhang et al., Build orientation optimization for multi-part production in additive manufacturing, Journal of Intelligent Manufacturing, volume 28, pages 1393–1407, Published: 28 February 2015.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743